 


110 HRES 154 EH: A resolution recognizing the rich and resounding impact 50 years of Memphis-originating soul music has offered to American music history.
U.S. House of Representatives
2007-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 154 
In the House of Representatives, U. S.,

June 18, 2007
 
RESOLUTION 
A resolution recognizing the rich and resounding impact 50 years of Memphis-originating soul music has offered to American music history. 
 

Whereas the origins of southern soul may be traced back to Memphis, Tennessee;
Whereas soul music integrates elements of gospel music and rhythm and blues;
Whereas soul music became a new genre of American music in the 1950’s with Stax Records paving the way for soul recordings;
Whereas Stax Records of Memphis, Tennessee is an icon of the American recording industry;
Whereas Stax Records produced some of the earliest recordings by such soul music legends as Isaac Hayes, Otis Redding, the Staple Singers, Wilson Pickett, Luther Ingram, Albert King, the Bar-Kays, Booker T. and the M.G.’s, Johnnie Taylor, The Mar-Keys, Sam & Dave, B.B. King, Rufus and Carla Thomas, and many other artists whose work continues to exert a profound influence on popular music today;
Whereas Stax Records also produced important recordings by, among others, the Reverend Jesse Jackson, Bill Cosby, and Richard Pryor;
Whereas Memphis, Tennessee, over 5 decades as the epicenter of all genres of soul music, earned the moniker Soulsville, USA;
Whereas the Royal Studio for the Hi Records label served as the birthplace of trailblazing soul artists Aretha Franklin, Al Green, and Maurice White of Earth, Wind, and Fire who also added to the depth of soul Memphis produced for the international music community;
Whereas in 2007 the Memphis Convention and Visitors Bureau, Concord Music Group/Stax Records, and the Soulsville Foundation will celebrate American soul music and the 50th anniversary of the founding of Stax Records through their 50 Years of Soul celebration; and
Whereas the influence of soul music permeates some modern music art forms, including Contemporary R & B, and deepens American music history and the Nation’s cultural life: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the 50th anniversary of the founding of Stax Records and its role in launching the careers of many legendary soul music artists;
(2)recognizes the important role Memphis, Tennessee played in immortalizing soul music; and
(3)recognizes the continuing contributions and influence of soul music to America’s music history and cultural life.
 
Lorraine C. Miller,Clerk.
